204 N.W.2d 799 (1973)
189 Neb. 711
STATE of Nebraska, Appellee,
v.
Raymond E. BAZER, Appellant.
No. 38639.
Supreme Court of Nebraska.
March 2, 1973.
Frank B. Morrison, Sr., Public Defender, Thomas M. Kenney, Stanley A. Krieger, Asst. Public Defenders, Omaha, for appellant.
Clarence A. H. Meyer, Atty. Gen., Bernard L. Packett, Asst. Atty. Gen., Lincoln, for appellee.
Heard before WHITE, C. J., and SPENCER, BOSLAUGH, SMITH, McCOWN, NEWTON, and CLINTON, JJ.
SMITH, Justice.
In a criminal prosecution a jury found Raymond E. Bazer guilty, and he appeals. He asserts improper consolidation of his case with that against Thomas Turner for trial and insufficiency of the evidence.
The ruling of the trial court upon a motion for consolidation or severance of *800 criminal prosecutions that might have been properly joinable in a single indictment, information, or complaint will not be disturbed in the absence of an abuse of discretion. See, § 29-2002, R.R.S.1943; State v. Clark, 189 Neb. 109, 201 N.W.2d 205 (1972). Nothing tended to show an abuse of discretion. Much of the evidence related to Turner alone, but that circumstance did not prejudice Bazer. See State v. Clark, supra. The consolidation was proper.
A jury might properly find Bazer guilty beyond a reasonable doubt, although the evidence was mostly circumstantial. See, State v. Leary, 185 Neb. 76, 173 N.W. 2d 520 (1970); State v. Houp, 184 Neb. 206, 166 N.W.2d 117 (1969).
The judgment is affirmed.
Affirmed.